DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 15 recite the limitation "the predetermined chunk size" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,175,997 B2 in view of Porat-Stoler et al. (PG Pub. 2019/0,340,263 A1) [hereafter Porat-Stoler].
	As per claims 1 and 14, all of the limitations of the instant application are anticipated by claims 1, 7, 10 and 16 of the patent.  The only limitation not anticipated by the patent is “aligning chunks of data in the data stream such that each of the chunks has a chunk size;” and “storing the synthesized backups in the secondary storage with the journal.”
	However, Porat-Stoler in an analogous art teaches splitting a received data into a chunk of data portions and filling free space in a plurality of fixed size blocks in physical storage while writing logs regarding the splitting and the filling operation (Porat-Stoler, ¶ [0030]).  Porat-Stoler also discloses storing the splitted chunks of data into a desired storage tier based on a frequency of the data being accessed (Porat-Stoler, ¶ [0042]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Porat-Stoler into the method of the patent to provide a method of aligning chunks of data in the data stream such that each of the chunks has a chunk size; and storing the synthesized backups in the secondary storage with the journal.  The modification would be obvious because assigning a granularity chunk size is beneficial in the concept of data reduction by a deduplication technique (Porat-Stoler, ¶ [0002]).
	As per claims 2 and 15, Porat-Stoler further teaches “wherein aligning chunks of data includes ensuring that each chunk has the predetermined chunk size at least for deduplication” (Porat-Stoler, ¶ [0006], ¶ [0028]).
	As per claims 3 and 16, Porat-Stoler further teaches “for IOs whose size is less than then chunk size, retrieving data from the production storage to add to the IOs such that the IOs size is the chunk size” (Porat-Stoler, ¶ [0059-0067]).
	As per claims 4 and 17, Porat-Stoler further teaches “for IOs whose size is greater than the chunk size, breaking the IOs into chunks each having the chunk size” (Porat-Stoler, ¶ [0060], ¶ [0065-0067]).
	All of the limitations of the claims 8-13 are anticipated by the claims 2-9, 11-18 of the patent.
Claims 5, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,175,997 B2 in view of Chakankar et al. (PG Pub. 2019/0,065,322 A1) [hereafter Chakankar].
	As per claims 5 and 18, claims 1, 7 of the patent in view of Porat-Stoler fail to disclose “recovering data to any point in time represented by the journal and the synthesized backups, wherein points in time between synthesized backups correspond to a portion of the journal.”
	However, Chakankar in an analogous art teaches recovering a storage volume to a particular point in time for which a backup is stored using a file system metadata snapshot tree (Chakankar, ¶ [0060], ¶ [0161]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Chakankar into the method of the patent to provide a method of recovering data to any point in time represented by the journal and the synthesized backups, wherein points in time between synthesized backups correspond to a portion of the journal.  The modification would be obvious because using incremental snapshots along with transaction log may help reduce amount of computational resources and time needed to recover data (Chakankar, ¶ [0003]).

Allowable Subject Matter
Claims 6, 7, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TW 202147787 A discloses techniques for breaking up a data stream into fixed size chunks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        November 3, 2022